Citation Nr: 1126572	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include radiculopathy of the left lower extremity.

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1973 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 Regional Office (RO) in Boise, Idaho rating decision, which denied the claims on appeal.

The Veteran's claims were remanded by the Board in May 2010 for further development.  The matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a low back and bilateral ankle disabilities.  Despite the extensive development already undertaken, the Board finds that the claim must again be remanded.

Initially, the Board observes that, in May 2011, the Veteran submitted additional, non-duplicative evidence, to include private treatment records from October 1979 and November 1979 noting a 3 year history of back pain (or approximately 3 years after separation from service) and diagnosing degenerative disc disease.  In addition, the etiology of the back problems was noted to possibly be related to acute serum sickness.  Although the Veteran indicated that she believed this evidence to already be in the possession of VA, the Board cannot find any earlier copies of record.  The earliest previous documented evidence of a diagnosed disability was more than a decade later, in the early 1990s.  

Pursuant to the Board's May 2010 remand the Veteran was afforded a VA examination in July 2010.  The examiner noted the Veteran's reports of in-service back problems, but observed that the service treatment records indicated no treatment for low back problems, that the Veteran's separation examination included a normal finding as to the spine, and the Veteran's contemporaneously denied a history of recurrent back problems.  After service, the examiner noted a diagnosis of degenerative disc disease in records obtained for the Social Security Administration (SSA) in the early 1990s.  Contemporaneous x-rays showed degenerative disc disease at L1-S1.  The examiner concluded that because there was no evidence of lumbar spine treatment in the military and, therefore, her current lumbar spine disability was not related to or caused by any in-service injury.  Given the new evidence of diagnosis of and treatment for a low back disability within several years of separation from service and prior to the 1990s, the Board concludes an addendum opinion from the July 2010 VA examiner or other qualified medical professional is necessary to consider the foregoing.

In addition, the RO/AMC should take the opportunity to obtain VA treatment records from July 2010 to the present.

Consideration of the Veteran's claim for entitlement to service connection for a bilateral ankle disability remains deferred pending resolution of the Veteran's claim for service connection for his low back, as the ankle claim is inextricably intertwined with this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's service-connected disabilities from all appropriate VA facilities from July 2010 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above medical records are obtained, to the extent available, the RO/AMC should make arrangements for the claims file to be sent to the same examiner that conducted the July 2010 VA examination.  If the same VA examiner is not available, then the claims file should be provided to another appropriate examiner.  The examiner should be asked to issue an addendum to the July 2010 examination report.  Specifically, the examiner should be asked to review the Veteran's complete claims file, including this remand, and all other relevant records, to specifically include the newly submitted October and November 1979 private treatment records showing complaints of back pain that reportedly had their onset 3 years previously and a diagnosis of degenerative disc disease.  In addition, the examiner is requested to consider, and discuss as necessary, the Veteran's contention that she received treatment for back pain on several occasions in her first several years after separation from service, but that these records are unavailable.  After reviewing the claims file, the examiner should state whether it is as least as likely as not (50 percent probability or more) that the Veteran's current degenerative disc disease of the lumbar spine and associated radiculopathy was caused or aggravated by his military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the claims.  If one or both of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

